DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Mr. Ross (Reg. No. 45,058) on 9/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 and 20-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 20-21, drawn to a stabilized layered lithium metal oxide material, classified in H01M4/525.
II. Claims 12-19, drawn to a method for preparing a stabilized layered lithium metal oxide material, classified in H01M4/0471.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another and materially different process such as a process with a different pH method, i.e. using pH stabilization additives. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The product and corresponding method of making require different classifications and text fields of search, which would present a serious search and examination burden. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the Ni and Co concentrations are substantially uniform within the core when x and z are greater than 0. However, the Co concentration is dependent upon the sum of z and f. While the claimed formulas provide constraints for the values of z and f, it is unclear how to determine the values of z and f when given a certain Co concentration, i.e. Co0.2. If the value of z cannot be determined, or determining when z > 0, it is unclear if the requirement of a substantially uniform concentration within the core is present. This indefiniteness also applies to when y > 0 (from y + e) and determining when the Mn concentration of the core can vary by up to about +/- 5 percent in nested concentric regions within the core. 
	In claim 7, this same indefiniteness applies to determining the Mn and Co concentration requirements when h > 0 (from y + h). 
Allowable Subject Matter
	Claims 1-11 and 20-21 would be found allowable if the rejection under 35 U.S.C. 112(b) is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: closest prior art reference US PGPub 2020/0251724 discloses a positive active material secondary particle that includes a lithium nickel-based composite oxide and a lithium manganese composite oxide [Abstract]. The lithium manganese composite oxide is on the surface of the lithium nickel-based composite oxide [0015]. An intermediate layer between the core and shell is formed [0049, 0136]. However, the thickness of the intermediate layer is not particularly controlled, and the concentrations in this region are not specified as required by the claims. The reference also uses a co-precipitation reaction in conjunction with pH controlling agents [0085, 0086]. The Specification differentiates its multi-state formation process from conventional co-precipitation reactions for forming the claimed concentration gradients and requirements [pages 1-6], so it does not appear that the reference inherently teaches the interface region as required by the claims. 
Prior art reference US PGPub 2018/0123187 discloses a cathode material core-shell structure wherein the core and shell each may independently comprise Li1+zNixMnyCo1-x-yO2 and LiMnO2 [0073]. In separate non-limiting embodiments, the lithium transition metal oxides may either be uniformly distributed over the core or not uniformly distributed over the core [0073], such as a constant gradient from the outer surface of the shell to the inner core [0182]. The reference also does not recognize the thickness of the intermediate layer, nor the concentration profiles as required in the claims. The co-precipitation method is also used [0182]. The Specification differentiates its multi-state formation process from conventional co-precipitation reactions for forming the claimed concentration gradients and requirements [pages 1-6], so it does not appear that the reference inherently teaches the interface region as required by the claims. 
Prior art reference US PGPub 2018/0108940 discloses a positive electrode material comprising an NMC core 1, an intermediate layer 2, and a shell 3 comprising a lithium nickel manganese composite oxide [Abstract, 0033, Figure 1]. However, only a constant concentration gradient in the core and intermediate layer is taught [0040, 0049] so as to provide the benefit of structural and thermal stability [0063], and there is no suggestion of the core and interface region concentration requirements listed in the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725